DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 210, 642. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found an implied in the instant application.
Claim 1 of the instant application recites the following limitations:
A system for aggregating user data from a plurality of sources, the system comprising: cloud-based memory configured to store first user record data from a first network and second user record data from a second network, wherein the first user record data is encoded in a first format and the second user record data is encoded in a second format; cloud-based control circuitry configured to: extract first source data and second source data from the first user record data and the second user record data, respectively; retrieve a first source data category value and a second source data category value from the first source data; retrieve a first source data category value and a second source data category value from the second source data; compare the first source data category value from the first source data to the first source data category value from the second source data; compare the second source data category value from the first source data to the second source data category value from the second source data; and generate for display a single credit card record in a list of aggregated credit card records of the user based on the first user record data and the second user record data, wherein the single credit card record corresponds to one of the first source data and the second source data in response to determining that the respective first source data category values correspond and the respective second source data category values correspond; generate for display two credit card records in the list of aggregated credit card records of the user based on the first user record data and the second user record data, respectively in response to determining that the respective first source data category values do not correspond and the respective second source data category values do not correspond; and generate for display a user query to resolve a conflict between the first source data and the second source data in response to determining that the respective first source data category values correspond and the respective second source data category values do not correspond, wherein the list of aggregated credit card records is updated based on a user response to the user query; Page 26 154054272.1PATENT Attorney Docket No.: 144310-8525.US01; P05916 receive a first user input responding to the user query; and update a list of aggregated credit card records is updated based on the first user input.

Whereas claims 1 of US Patent No. 11, 210, 642 the applicant claims the following:   A system for aggregating user data from a plurality of sources, the system comprising: cloud-based memory configured to store first user record data from a first network and second user record data from a second network, wherein the first user record data is encoded in a first format and the second user record data is encoded in a second format; cloud-based control circuitry configured to: receive a first user input to aggregate credit card record data of a user; extract first source data and second source data from the first user record data and the second user record data, respectively; retrieve a first source data category value and a second source data category value from the first source data, wherein the second source data category value from the second source data comprises a second network name; retrieve a first source data category value and a second source data category value from the second source data, wherein the second source data category value from the second source data comprises a second network name; compare the first source data category value from the first source data to the first source data category value from the second source data; compare the second source data category value from the first source data to the second source data category value from the second source data; and cloud-based I/O circuitry configured to: generate for display a single credit card record in a list of aggregated credit card records of the user based on the first user record data and the second user record data, wherein the single credit card record corresponds to one of the first source data and the second source data in response to determining that the respective first source data category values correspond and the respective second source data category values correspond; generate for display two credit card records in the list of aggregated credit card records of the user based on the first user record data and the second user record data, respectively in response to determining that the respective first source data category values do not correspond and the respective second source data category values do not correspond; and generate for display a user query to resolve a conflict between the first source data and the second source data in response to determining that the respective first source data category values correspond and the respective second source data category values do not correspond, wherein the list of aggregated credit card records is updated based on a user response to the user query.
The instant claims obviously encompass the claimed invention of the patented application and differs only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 1-20 of the instant application in light of the specification, the Examiner finds that claims 1-20 merely recite an obvious variant of the invention already patented in claims 1-20 of US Patent No. 11, 210, 642.

The correspondence of claims is as follows:

Claim 1 of the instant application corresponds to claim 1 of US Patent No. 11, 210, 642.
Claim 2 of the instant application corresponds to claim 2 of US Patent No. 11, 210, 642.
Claim 3 of the instant application corresponds to claim 3 of US Patent No. 11, 210, 642.
Claim 4 of the instant application corresponds to claim 4 of US Patent No. 11, 210, 642.
Claim 5 of the instant application corresponds to claim 5 of US Patent No. 11, 210, 642.
Claim 6 of the instant application corresponds to claim 6 of US Patent No. 11, 210, 642.
Claim 7 of the instant application corresponds to claim 7 of US Patent No. 11, 210, 642.
Claim 8 of the instant application corresponds to claim 8 of US Patent No. 11, 210, 642.
Claim 9 of the instant application corresponds to claim 9 of US Patent No. 11, 210, 642.
Claim 10 of the instant application corresponds to claim 10 of US Patent No. 11, 210, 642.
Claim 11 of the instant application corresponds to claim 11 of US Patent No. 11, 210, 642.
Claim 12 of the instant application corresponds to claim 12 of US Patent No. 11, 210, 642.
Claim 13 of the instant application corresponds to claim 13 of US Patent No. 11, 210, 642.
Claim 14 of the instant application corresponds to claim 14 of US Patent No. 11, 210, 642.
Claim 15 of the instant application corresponds to claim 15 of US Patent No. 11, 210, 642.
Claim 16 of the instant application corresponds to claim 16 of US Patent No. 11, 210, 642.
Claim 17 of the instant application corresponds to claim 17 of US Patent No. 11, 210, 642.
Claim 18 of the instant application corresponds to claim 18 of US Patent No. 11, 210, 642.
Claim 19 of the instant application corresponds to claim 19 of US Patent No. 11, 210, 642.
Claim 20 of the instant application corresponds to claim 20 of US Patent No. 11, 210, 642.
Conclusion
The following reference is cited but not relied upon: Caldwell discloses methods, systems, and computer program products for identifying transaction data from within aggregated data and suggesting additional services based on the transaction data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887